Citation Nr: 0522480	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  97-15 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Glenn M. Anderson, Attorney


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from April 1942 to February 
1947.  He died in October 1983.

This appeal is from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Washington, D.C., 
Regional Office (RO).  The appeal has been transferred to the 
Baltimore, Maryland, RO.

The appellant, through counsel's letter of July 15, 1994, 
made a claim for DIC pursuant to the provisions of section 
1318, title 38, United States Code.  This claim remains 
unadjudicated.  It is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran died in October 1983 of cardio respiratory 
arrest due to esophageal carcinoma due to right sided empyema 
according to the death certificate, with the pathological 
cause of death determined by autopsy as adenocarcinoma of the 
stomach, three months post-esophagogastrectomy, as the 
primary cause; right chest empyema and acute multilobar 
bronchopneumonia as contributory causes; and perforating 
ulceration of proximal jejunum with acute suppurative 
peritonitis as the terminal cause.

2.  The veteran did not develop or experience aggravation in 
service of adenocarcinoma of the stomach or any of the 
contributory, terminal, or immediate causes shown on the 
death certificate or autopsy report.

3.  At the time of death, the veteran was service connected 
for status post-left lobectomy rated 30 percent disabling, 
inactive, moderately advanced pulmonary tuberculosis rated 0 
percent disabling, left otitis media rated 0 percent 
disabling, and scars of the left third and fourth toes rated 
0 percent disabling for a combined disability rating of 30 
percent from June 1961 to the date of his death.

4.  No service-connected disability or disabilities 
contributed materially or substantially to the cause of death 
or combined with it to cause death.

5.  VA has notified the appellant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate her claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by her and which portion, if any, VA 
would attempt to obtain on her behalf.

6.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained; she 
has been notified of the evidence VA was unable to obtain.  


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.310(a), 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

"When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, the Secretary 
shall pay dependency and indemnity compensation to such 
veteran's surviving spouse, children, and parents."  
38 U.S.C.A. § 1310 (West 2002).

The regulation promulgated to implement the statute provides 
as follows:

Cause of death.

  (a) General.  The death of a veteran 
will be considered as having been due to 
a service-connected disability when the 
evidence establishes that such disability 
was either the principal or a 
contributory cause of death.  The issue 
involved will be determined by exercise 
of sound judgment, without recourse to 
speculation, after a careful analysis has 
been made of all the facts and 
circumstances surrounding the death of 
the veteran, including, particularly, 
autopsy reports.

  (b) Principal cause of death.  The 
service-connected disability will be 
considered as the principal (primary) 
cause of death when such disability, 
singly or jointly with some other 
condition, was the immediate or 
underlying cause of death or was 
etiologically related thereto.

  (c) Contributory cause of death.  (1) 
Contributory cause of death is inherently 
one not related to the principal cause.  
In determining whether the service-
connected disability contributed to 
death, it must be shown that it 
contributed substantially or materially; 
that it combined to cause death; that it 
aided or lent assistance to the 
production of death.  It is not 
sufficient to show that it casually 
shared in producing death, but rather it 
must be shown that there was a causal 
connection.
  (2) Generally, minor service-connected 
disabilities, particularly those of a 
static nature or not materially affecting 
a vital organ, would not be held to have 
contributed to death primarily due to 
unrelated disability.  In the same 
category there would be included service-
connected disease or injuries of any 
evaluation (even though evaluated as 100 
percent disabling) but of a quiescent or 
static nature involving muscular or 
skeletal functions and not materially 
affecting other vital body functions.
  (3) Service-connected diseases or 
injuries involving active processes 
affecting vital organs should receive 
careful consideration as a contributory 
cause of death, the primary cause being 
unrelated, from the viewpoint of whether 
there were resulting debilitating effects 
and general impairment of health to an 
extent that would render the person 
materially less capable of resisting the 
effects of other disease or injury 
primarily causing death.  Where the 
service-connected condition affects vital 
organs as distinguished from muscular or 
skeletal functions and is evaluated as 
100 percent disabling, debilitation may 
be assumed.
  (4) There are primary causes of death 
which by their very nature are so 
overwhelming that eventual death can be 
anticipated irrespective of coexisting 
conditions, but, even in such cases, 
there is for consideration whether there 
may be a reasonable basis for holding 
that a service-connected condition was of 
such severity as to have a material 
influence in accelerating death.  In this 
situation, however, it would not 
generally be reasonable to hold that a 
service-connected condition accelerated 
death unless such condition affected a 
vital organ and was of itself of a 
progressive or debilitating nature.

38 C.F.R. § 3.312 (2002).

The appellant, through counsel, asserts that the veteran's 
service-connected disabilities materially contributed to his 
death from adenocarcinoma either by making him less able to 
resist the disease, or by preventing treatment that would 
have forestalled his death.  The appellant asserts that 
missing medical records from Holy Cross Hospital, the 
veteran's penultimate treating medical facility, would, if 
obtained, show that the veteran's service-connected lung 
disabilities prevented efficacious treatment with the 
asserted result.  38 C.F.R. § 3.312(c).  The appellant also 
asserts that the veteran's service-connected lung 
disabilities must be deemed a contributory cause of death 
pursuant to section 3.312(c)(3), because the lungs are a 
vital organ with a disability that rendered the veteran 
materially less capable of resisting the effects of other 
diseases primarily causing death.  The appellant argues that 
the debilitating effect of the veteran's service-connected 
lung disabilities may be assumed, because they were once 
rated 100 percent disabling.  Id.  Finally, citing section 
3.312(c)(4), the appellant argues that the service-connected 
lung disorders were of such severity that they had a material 
influence in accelerating death.  

The veteran developed bronchiectasis in service and had a 
left lower lobectomy in January 1946.  He also developed 
pulmonary tuberculosis, moderately advanced involving the 
upper 2/3 of the right lung.  Both conditions were initially 
rated 100 percent disabling.  The tuberculosis was found on 
repeated tests and examinations to be inactive since December 
1949.  The 100 percent disability rating was reduced 
according to a regulatory schedule and rated 0 percent 
disabling from June 1961 to the time of the veteran's death.  
The left lobectomy was rated 100 percent disabling until June 
1952, when the rating was reduced to 30 percent.  The rating 
of left otitis media was reduced from 10 to 0 percent 
disabling in October 1957, and scars of the left third and 
fourth toes were deemed 0 percent disabling from the 
inception of service connection to the time of the veteran's 
death.

At the time of the veteran's death, he did not have any 
active service-connected disease processes involving a vital 
organ.  The rule regarding active disease in a service-
connected vital organ is inapplicable in this case, and 
debilitation is not assumed.  38 C.F.R. § 3.312(c)(3).

VA medical records reveal that the veteran was transferred to 
Washington VA Medical Center (WVAMC) in September 1983 after 
a partial gastroesophageal resection for Stage III 
gastroesophageal carcinoma at Holy Cross Hospital in June 
1983.  Post-operative complications included respiratory 
failure, right pleural empyema, leaking anastomosis, 
posterior mediastinitis, and gastrointestinal (GI) bleeding.  
After arrival at WVAMC his clinical course was complicated by 
sepsis, acute renal failure, fistula between the endotracheal 
(ET) and GI tract, high blood pressure, and respiratory 
failure.  He died October 24, 1983.  The death certificate 
stated the cause of death was cardiorespiratory arrest due to 
esophageal carcinoma and right-sided empyema.  An autopsy 
report of October 25, 1983, stated a final pathological cause 
of death as follows:  "Primary: adenocarcinoma of stomach, 
three months post esophagogastrectomy; Contributory: empyema, 
right chest; acute bronchopneumonia, multilobar; Terminal: 
Perforating ulceration of proximal jejunum with acute 
suppurative peritonitis."

In March 2000, a VA Chief of pulmonology made a detailed 
review of the veteran's disability history and all available 
medical records contemporaneous with the veteran's terminal 
illness and death.  The pulmonologist wrote a synopsis of the 
terminal hospital records, the death certificate, and the 
autopsy report and provided a medical opinion, as follows:


On the basis of the above information I 
have made the following conclusions:

1.  The veteran's death was not the 
direct result to [sic] any service[-
]connected condition.

2.  The veteran's "terminal condition 
and complications" were not due to any 
service[-]connected condition.

3.  The veteran prior to being 
transferred to WV[A]MC had unresectable 
and incurable stomach cancer.

4.  After his gastroesophageal resection 
he developed a pleuroesophageal fistula 
which resulted in a right pleural emphyma 
[sic].

5.  The multilobar bronchopneumonia and 
subsequent respiratory failure was most 
likely due to his overall debilitated 
conditions, aspiration, and/or the 
"fistula between the TE [sic] and GI 
tract."

6.  The veteran's severe chronic renal 
disease according to his nephrologist was 
most likely due to his long history of 
hypertension.  This chronic renal failure 
progressed to acute renal most likely 
because of sepsis.

7.  The moderate restrictive defect shown 
on the veteran's pulmonary function tests 
in 1982 was the result of:

a.  his left lower lobectomy for 
bronchiectasis

b.  the residual of his tuberculosis 
that originally involved the upper 
2/3 of the right lung.

8.  The veteran's moderate restictive 
[sic] lung defect most likely did make 
the management of his respiratory failure 
at [sic] bit more difficult, but in my 
opinion it did not directly cause or 
significantly contribute to his death.  
In other words this man's disease was so 
overwhelming that in my opinion the 
outcome would have been the same even if 
he had normal lungs before his partial 
gastroesophageal resection in 6/30/83.

This opinion is responsive to each element of section 3.312 
that the appellant raised in asserting that the veteran's 
service-connected lung disorders substantially or materially 
contributed to his death.  In essence, the pulmonologist's 
opinion establishes very persuasively that the veteran's 
service-connected disabilities were at most a "casual" 
rather than a "causal" factor, and only in complicating 
management of respiratory failure.  That complication in 
management does not amount to a cause of death in any sense 
covered by 38 C.F.R. § 3.312.

Counsel asserts that VA should obtain a medical opinion as to 
whether service-connected disabilities inhibited early 
treatment of the veteran's cancer such that the service-
connected disabilities contributed to the veteran's death.  
The pulmonologist's opinion that the outcome would have been 
the same with healthy lungs is not directly responsive to the 
request for a specific medical opinion so much as it renders 
the point of inquiry moot.  Moreover, assuming for 
discussion, that the inhibition in treatment that the 
appellant posits actually happened, the record available does 
not permit a finding that such an inhibition in treatment 
amounted to substantial or material contribution of the 
service-connected disabilities within the meaning of 
38 C.F.R. § 3.312(c)(1).

The appellant through counsel, wrote in June 2005, that 
missing records of treatment at Holy Cross Hospital prior to 
the veteran's transfer to WVAMC 

will clearly demonstrate that the 
Veteran's service-connected cardio-
respiratory disabilities complicated his 
initial stage treatment.  The surgeon was 
unable to cut through his good lung in 
order to try to remove the cancer.  His 
weakened condition required shorter 
surgeries, longer intervals between 
surgeries, and the use of a respirator.  
Accordingly, the Veteran's service-
connected disabilities complicated his 
treatment and were therefore a 
contributing factor to his death.

This assertion incorporates errors about the veteran's 
service-connected disabilities.  The veteran did not have 
service-connected cardio-respiratory disorder; he had 
service-connected respiratory or pulmonary disorders.  
Counsel's assertion amounts to a theory of secondary service 
connection for cardiac disease and incorporation of that 
secondary service connection into the theory of service-
connected cause of death.  This theory is discussed further 
below.

Counsel's letter of July 2003 asserts that medical records 
show that the veteran's service-connected cardio-pulmonary 
disabilities complicated his initial stage [cancer] 
treatment.

The documentary source of the assertion that service-
connected disability complicated initial stage treatment is 
not in the claims file.  There is no documentation of the 
time of initial diagnosis or of the initial treatment of 
stomach cancer.  The assertions are purely hypothetical on 
their face.  Counsel's September 2001 statement, written as a 
declaration of the contents of Holy Cross Hospital records, 
is likewise deemed hypothesis rather than misrepresentation 
of a record that counsel did not produce when requested.  The 
referenced Holy Cross Hospital records are not available.

VA cannot decide a claim for benefits on facts that are not 
in evidence, such as "the surgeon was unable to cut through 
his good lung."  The last medical record prior to the 
veteran's terminal admission to WVAMC was from Dr. Cioffi, a 
nephrologist, who was treating kidney disease due to 
hypertension; it is unrevealed from the record when the 
veteran developed his fatal stomach cancer.  Neither the 
appellant nor her attorney has claimed or been shown to be a 
medical expert, and their opinions on the relationship 
between the veteran's service-connected disabilities and his 
cause of death are not evidence.  Espiritu v. Derwinski, 2 
Vet App. 492 (1992).

In a July 1994 statement, the appellant, through counsel, 
asserted that the veteran died as a result of heart failure, 
attributable in part to the respiratory problems he 
experienced as a result of his service-connected disability.  
In a December 1994 letter, counsel asserted that veteran's 
hypertension and renal disease leading to coronary artery 
disease and open heart surgery were all related to his 
service-connected lobectomy and pulmonary tuberculosis, and 
that these conditions, in turn, were so debilitating as to 
contribute to or hasten his death by stomach cancer.  
Similarly, the March 1997 substantive appeal asserted that 
the veteran suffered with heart and respiratory ailments 
throughout his lifetime attributable in part to loss of part 
of his left lung while in service, and the heart and 
respiratory problems complicated his cancer treatment.

Except for the complication of treatment of his respiratory 
failure, addressed in the VA pulmonologist's opinion above, 
review of the medical evidence of record reveals these 
opinions to be wholly counsel's.  No examiner or physician of 
record has proffered an opinion of a relationship between the 
service-connected tuberculosis or lobectomy and hypertension, 
renal failure, or heart disease.  Counsel asserts that the 
veteran's July 1980 open heart surgery was performed by 
cutting through his right (good) lung rather than his left, 
service-connected lung.  It is apparently this that he 
asserts is the contribution of the service-connected left 
lung to his death by stomach cancer.  Absent medical 
corroboration for this theory, see Espiritu, 2 Vet. App. 492, 
there is no basis for development of the question of 
secondary service connection for cardiovascular, coronary, or 
renal disease, see 38 C.F.R. § 3.310(a) (2004), or the 
question of the contribution of cardiovascular, coronary, or 
renal disease to the veteran's death.

In sum, the clear preponderance of the evidence is against 
granting service connection for the cause of the veteran's 
death.

Regarding development of this claim, VA has complied with 
every element of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  The 
history of this claim has been one of VA's attempts to obtain 
evidence and the assertion of the appellant's attorney of the 
specific evidence that would compel a favorable disposition 
of the claim.  This claim predates enactment of the VCAA, 
consequently, initial notice of information and evidence 
necessary to substantiate the claim could not have predated 
the June 1994 adjudication.  The RO furnished the appellant a 
copy of the initial rating decision, which afforded 
abbreviated information on the grounds of the denial.  In a 
July 15, 1994, letter, appellant's counsel indicated his 
actual knowledge of certain evidence, which the RO requested 
by letter of December 1994 that he submit.  The appellant's 
request for copies of medical records demonstrates actual 
knowledge of the evidence necessary to substantiate the 
claim.  Correspondence between counsel and the RO and WVAMC 
of March to September 1997 further demonstrate appellant's 
actual knowledge of the information and evidence necessary to 
substantiate the claim.  A June 2001 supplemental statement 
of the case (SSOC) provided further notice to the appellant 
of the information and evidence necessary to substantiate the 
claim by providing the text of the regulation governing proof 
of service connection for the cause of death.

Counsel's September 2001 statement argues the appellant's 
claim with citation to governing regulations, which 
demonstrates counsel's knowledge of the substance of the 
information and evidence necessary to substantiate the claim.  
The Board's letter of April 2002 notified the appellant of 
the need for specific evidence to substantiate the claim.  
VA's letter of July 2003 gave formal notice of the 
information and evidence necessary to substantiate the 
appellant's claim, of her rights, and of her and VA's 
respective burdens to produce information or evidence.  
Moreover, extensive correspondence and argumentation with 
legal citation from the appellant's attorney amply 
demonstrates counsel's actual notice of the information and 
evidence necessary to substantiate the claim, as most 
recently demonstrated in his correspondence of June 9, 2005.

VA has taken extensive actions to obtain information and 
evidence necessary to substantiate the claim.  38 C.F.R. 
§ 3.159(c) (2004).  The RO furnished the appellant forms in 
April 2002 to authorize the release of private information.  
Social Security Administration reported in April 2002 that it 
has failed to find the veteran's SSA records after an 
exhaustive search.  The appellant returned them in May 2002.  
In October 2002, Dr. Levine responded that he never treated 
the veteran; Dr. Berger reported he had no records on the 
veteran; the post office returned mail to Dr. Cioffi, who's 
1982 records have long been of record.  The Board's remand of 
June 2003 informed the appellant of responses to the 
authorizations for release of information from the four 
doctors.  Holy Cross Hospital reported in July 2003 that it 
had no records pertaining to the veteran; the request post-
dated the time limit of its retention policy.  VA has 
responded to appellant's assertion that those records were 
incorporated into VA records when the veteran transferred 
from Holy Cross Hospital to WVAMC by inquiry to National 
Archives and Records Administration, the ultimate repository 
of VA medical records, and obtained a negative response as 
recently as May 31, 2005.
VA has notified the appellant and her attorney of VA's 
failures to obtain evidence, providing copies of responses in 
July 2003 and in an SSOC of November 2003.  A Board remand of 
July 2004 provided to the appellant and her attorney set out 
in substantial detail the developmental history of the case.  
The RO further updated the appellant by letter of February 
2005.  Her attorney responded in March 2005.  38 C.F.R. 
§ 3.159(e) (2004).

VA has obtained an expert medical opinion.  38 C.F.R. 
§ 3.159(c)(4) (2004).

There is no element of the VCAA left unexecuted in this case.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  VA's efforts have complied 
with the instructions contained in the Remands from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Further development and further expending of VA's resources 
is not warranted.  Any "error" to the veteran resulting 
from this Board decision does not affect the merits of his 
claim or his substantive rights, for the reasons discussed 
above, and is therefore harmless.  See 38 C.F.R. § 20.1102 
(2004).  There is no reasonable possibility that further 
assistance to the veteran would substantiate her claim.  See 
38 C.F.R. § 3.159(d) (2004).


ORDER

Service connection for the cause of the veteran's death is 
denied.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


